Title: To George Washington from Jonathan Trumbull, Sr., 21 May 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Dear Sr
                            Hartfort 21st May 1782
                        
                        I have the honor to Enclose a Resolve of the Governor and councill of Safety of this State Requesting from
                            your Excellency a Guard, to Serve at New gate prison, at Symsberry, the reasons for this are the Difficulty attending the
                            militia rotation guards.
                        The benefit that Prison is to the United States, The Safety, Security, and Terror it gives the prisoners
                            comitted to it. I heartily wish your complyance. I am with high Esteem and Regard Your Excellencys most Obedt Humble Servt
                        
                            Jonth; Trumbull
                        
                    